      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 1 of 24 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


TROVE BRANDS, LLC d/b/a THE                            )
BLENDERBOTTLE COMPANY, a Utah limited                  )
liability company,                                     )
                                                       )
                       Plaintiff,                      )
                                                       )   Case No. 1:21-cv-1237
       v.                                              )
                                                       )
NOW HEALTH GROUP, INC. d/b/a NOW, an                   ) DEMAND FOR JURY TRIAL
Illinois corporation,                                  )
                                                       )
                       Defendant.



  COMPLAINT FOR PATENT INFRINGEMENT, TRADE DRESS INFRINGEMENT,
 FALSE DESGINATION OF ORIGIN, AND UNFAIR COMPETITION, AND DEMAND
                          FOR JURY TRIAL

       Plaintiff Trove Brands, LLC, d/b/a The BlenderBottle Company (“BlenderBottle®”)

hereby complains of Now Health Group, Inc. d/b/a NOW (“Defendant”) and alleges as follows:

                                    NATURE OF THE ACTION

       1.      BlenderBottle® seeks injunctive relief and damages for acts of patent

infringement, trade dress infringement, false designation of origin, unfair competition, and

violation of the Illinois Consumer Fraud and Deceptive Business Practices Act engaged in by

Defendant in violation of the laws of the United States and the State of Illinois.

                                            PARTIES

       2.      Plaintiff Trove Brands, LLC doing business as the BlenderBottle Company is a

limited liability company organized and existing under the laws of the State of Utah, with its

principal place of business located at 250 South 850 East, Lehi, Utah 84043.




                                                 -1-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 2 of 24 PageID #:2




        3.      BlenderBottle® is informed and believes, and, based thereon, alleges that

Defendant Now Health Group, Inc. doing business as NOW is a corporation organized and

existing under the laws of the State of Illinois, with a principal place of business at 224

Knollwood Drive, Bloomingdale, Illinois 60108.

                                  JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction over the claims in this action

that relate to patent infringement, trade dress infringement, false designation of origin, and

federal unfair competition pursuant to 35 U.S.C. §§ 271 and 281, 28 U.S.C. §§ 1331 and 1338,

and 15 U.S.C. §§ 1116, 1121(a), and 1125(a), as these claims arise under the laws of the United

States. The Court has supplemental jurisdiction over the claims that arise under state statutory

and common law pursuant to 28 U.S.C. § 1367(a) because the state law claims are so related to

the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative fact.

        5.      This Court has personal jurisdiction over Defendant because Defendant resides in

this judicial district, has a principal place of business in this judicial district and has a continuous,

systematic, and substantial presence within this judicial district. For example, Defendant has

been selling and offering for sale infringing products in this judicial district, and committing acts

of infringement in this judicial district, including but not limited to, selling infringing products to

consumers and/or retailers in this district and selling into the stream of commerce knowing such

products would be sold in Illinois and this district. These acts form a substantial part of the

events or omissions giving rise to BlenderBottle®’s claims.

        6.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and 1400(b)

because Defendant is a company organized and existing under the laws of the State of Illinois




                                                  -2-
       Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 3 of 24 PageID #:3




and has its principal place of business located within this district, because Defendant has

committed acts of infringement by offering to sell and/or selling infringing products in this

judicial district, and because Defendant has a regular and established place of business in this

district.

                                   GENERAL ALLEGATIONS

        7.      BlenderBottle® revolutionized the way supplements are mixed and consumed.

Through the tireless efforts of its designers and engineers over nearly two decades,

BlenderBottle® has pioneered innovative technology and path-breaking designs to create

premium products that help simplify everyday life.         Available in more than 90 countries

worldwide and in over 60,000 retail locations, BlenderBottle®’s shakers have become the go-to

products for outdoor enthusiasts, gym goers, serious protein drinkers and more.          Products

embodying BlenderBottle®’s proprietary designs and technology have been lauded by

consumers and the media, including Good Morning America, Reader’s Digest, Self, the Today

Show, Men’s Fitness, and others.

        8.      BlenderBottle® protects its substantial investment in innovation and design from

imitators with its intellectual property rights.

        9.      On April 30, 2002, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued United States Patent No. 6,379,032 (the “’032 Patent”), titled “FLOW-

THROUGH AGITATOR.” BlenderBottle® is the exclusive licensee of the ’032 Patent and has

been granted all rights thereunder, including the right and standing to enforce the ’032 Patent. A

true and correct copy of the ’032 Patent is attached hereto as Exhibit 1.

        10.     On October 4, 2005, the USPTO duly and lawfully issued United States Design

Patent No. D510,235 (the “D235 Patent”), titled “BOTTLE.” BlenderBottle® is the exclusive




                                                   -3-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 4 of 24 PageID #:4




licensee of the D235 Patent and has been granted all rights thereunder, including the right and

standing to enforce the D235 Patent. A true and correct copy of the D235 Patent is attached

hereto as Exhibit 2.

       11.     Defendant manufactures, uses, sells, offers for sale, and/or imports into the United

States shakers that have infringed BlenderBottle®’s patent rights, including the ’032 Patent and

the D235 Patent (collectively, the “Asserted Patents”).

       12.     BlenderBottle® manufactures and sells shakers bearing a distinctive trade dress in

the overall design of its shaker bottle (the “Bottle Trade Dress”).              An example of

BlenderBottle®’s Bottle Trade Dress is depicted below.




       13.     The Bottle Trade Dress includes: a tall cylindrical form; a top lid element with a

tall shoulder; a recessed domed top from which a conical spout protrudes on one side and a pair

of brackets on the opposing side; and the brackets host a pivoting arm containing a circular spout

closure element.

       14.     As a result of BlenderBottle®’s widespread use and display of the Bottle Trade

Dress in association with its shaker bottles, (a) the public has come to recognize and identify

shakers bearing the Bottle Trade Dress as emanating from BlenderBottle®, (b) the public



                                               -4-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 5 of 24 PageID #:5




recognizes that shakers bearing the Bottle Trade Dress constitute high quality products that

conform to the specifications created by BlenderBottle®, and (c) the Bottle Trade Dress has

established strong secondary meaning and extensive goodwill.

       15.     The Bottle Trade Dress is not functional. The design features embodied by the

Bottle Trade Dress are not essential to the function of the product. A container that allows one to

combine powders and liquids and that also serves as drink dispenser can have many different

forms and shapes. The Bottle Trade Dress is not in its particular shape because it works better in

that shape. There are numerous alternative shapes and structures that allow a consumer to

combine powders and liquids and use them as a drink dispenser. Examples of commercially

available alternatives are depicted in the table below:




                           “PUSHLIMITS                                     “Rubbermaid®
                            Designed by                                      SHAKER
                           Artoid” product                                   BOTTLE”
                                                                              product




                                                -5-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 6 of 24 PageID #:6




                        “Contigo® LEAK-                                    “BluePeak
                        PROOF SHAKER                                     Shaker Bottle”
                        BOTTLE” product                                     product




       16.     Further, the design features of the Bottle Trade Dress are not comparatively

simple or inexpensive to manufacture because the elements are complex. For example, the lid

shown in the Bottle Trade Dress is more expensive to manufacture than other lids. The design

features of the Bottle Trade Dress do not affect the quality of the product. The design of the

Bottle Trade Dress is not a competitive necessity.

       17.     BlenderBottle® has also obtained U.S. Trademark Registration No. 6,245,626 for

its agitator trade dress (the “Agitator Trade Dress”). A true and correct copy of U.S. Trademark

Registration No. 6,245,626 is attached hereto as Exhibit 3.

       18.     BlenderBottle® manufactures and sells agitators bearing its registered Agitator

Trade Dress.     The Agitator Trade Dress is distinctive its overall design. A picture of

BlenderBottle®’s Agitator Trade Dress is provided below.




                                               -6-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 7 of 24 PageID #:7




       19.     As a result of BlenderBottle®’s widespread use and display of the Agitator Trade

Dress in association with its agitators, (a) the public has come to recognize and identify agitators

bearing the Agitator Trade Dress as emanating from BlenderBottle®, (b) the public recognizes

that agitators bearing the Agitator Trade Dress constitute high quality products that conform to

the specifications created by BlenderBottle®, and (c) the Agitator Trade Dress has established

strong secondary meaning and extensive goodwill.

       20.     The Agitator Trade Dress is not functional. The design features embodied by the

Agitator Trade Dress are not essential to the function of the product. The Agitator Trade Dress is

not in its particular shape because it works better in that shape. There are alternative shapes and

structures that perform as well as the Agitator Trade Dress. Alternatives to the Agitator Trade

Dress can be found in numerous commercially available products.              Several examples of

commercially available alternatives are depicted in the table below:




   Agitator from “TOOFEEL               Agitator from              Agitator from “PUSHLIMITS
   SHAKER 700ML” product           “PUSHLIMITS Designed by         Designed by Artoid” product
                                       Artoid” product




                                                -7-
   Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 8 of 24 PageID #:8




Agitator from “Rubbermaid®   Agitator from “BOTTLED
                                                         Agitator from “Muscle
SHAKER BOTTLE” product             JOY” product
                                                            Pound” product




  Agitator from “contigo®    Agitator from “MAINSTAYS   Agitator from “UTOPIA
  LEAK-PROOF SHAKER                 Shaker Bottle”       SHAKER BOTTLE”
         BOTTLE”




  Agitator from “BluePeak     Agitator from “BluePeak   Agitator from “BluePeak
   Shaker Bottle” product      Shaker Bottle” product    Shaker Bottle” product




                                        -8-
      Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 9 of 24 PageID #:9




         21.   The elements of the Agitator Trade Dress do not make the product cheaper or

easier to manufacture, and do not affect the quality of the product. The design of the Agitator

Trade Dress is not a competitive necessity.

         22.   The Bottle Trade Dress and Agitator Trade Dress are invaluable assets essential to

BlenderBottle®’s success and represent the designs of its signature products. The shape of the

Agitator Trade Dress symbolizes the company itself and is part of a registered trademark used by

BlenderBottle® as its corporate logo.




         23.   Subsequent to BlenderBottle®’s use and adoption of the Bottle Trade Dress and

Agitator Trade Dress, Defendant has developed, manufactured, imported, advertised, and/or sold

shakers that use a design that is confusingly similar to the Bottle Trade Dress and Agitator Trade

Dress.

         24.   Defendant manufactures, uses, sells, offers for sale, promotes, advertises and/or

imports into the United States the following shaker bottles which infringe BlenderBottle®’s

intellectual property rights (collectively, the “NOW Shaker Bottles”):




                                               -9-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 10 of 24 PageID #:10




          NOW                              NOW                               NOW
      Shaker Bottle I                  Shaker Bottle II                 Shaker Bottle III




       25.     On March 5, 2020, BlenderBottle® sent Defendant a cease and desist letter

demanding that Defendant cease selling shakers that infringe the Asserted Patents and the Bottle

Trade Dress. A true and correct copy of this letter is attached as Exhibit 4.

       26.     Despite BlenderBottle®’s letters and subsequent correspondence (collectively the

“Cease and Desist Letters”), Defendant has continued selling infringing products.

       27.     BlenderBottle® is informed and believes, and based thereon alleges that

Defendant has intended to blatantly copy BlenderBottle®’s proprietary designs, and pass off its

goods as BlenderBottle®’s high quality products to misappropriate the immense goodwill that

BlenderBottle® has spent enormous time, effort, and expense to cultivate in the marketplace.

Defendant’s use of the Bottle Trade Dress and Agitator Trade Dress in commerce is likely to

cause confusion, cause mistake, and to deceive as to an affiliation, connection, or association of

Defendant and/or its products with BlenderBottle®, when there is none.




                                               -10-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 11 of 24 PageID #:11




          28.   Defendant’s acts complained of herein have caused BlenderBottle® to suffer

irreparable injury to its business. BlenderBottle® will continue to suffer substantial loss and

irreparable injury unless and until Defendant is enjoined from its wrongful actions complained of

herein.

          29.   BlenderBottle® is informed and believes, and on that basis alleges that

Defendant’s acts complained of herein are willful and deliberate.

                                  FIRST CLAIM FOR RELIEF
                             DEFENDANT’S PATENT INFRINGEMENT

          30.   BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-29 of this

Complaint as if set forth fully herein.

          31.   This is a claim for patent infringement under 35 U.S.C. § 271.

          32.   Defendant, through its agents, employees and/or servants has knowingly,

intentionally, and willfully infringed the D235 Patent by making, using, selling, offering for sale,

and/or importing products, including the NOW Shaker Bottles that have designs that infringed

the D235 Patent.      For example, the side-by-side visual comparisons of BlenderBottle®’s

patented design and Defendant’s NOW Shaker Bottles shown below establish that in the eye of

the ordinary observer, giving such attention as a purchaser usually gives, the design of

Defendant’s NOW Shaker Bottles are substantially the same as the claimed design of the D235

Patent, because the resemblance is such as to deceive such an observer inducing him to purchase

one supposing it to the be the other. As a result, Defendant infringed the D235 Patent.




                                               -11-
Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 12 of 24 PageID #:12




      NOW Shaker Bottles                    U.S. Design Patent No. D510,235




                                   -12-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 13 of 24 PageID #:13




             NOW Shaker Bottles                         U.S. Design Patent No. D510,235




       33.     Defendant, through its agents, employees, and/or servants has knowingly,

intentionally, and willfully infringed the ’032 Patent either literally or under the doctrine of

equivalents, through, for example, the manufacture, use, sale, offer for sale, and/or importation

into the United States of, at least, Defendant’s NOW Shaker Bottle I.

       34.     For example, Defendant’s NOW Shaker Bottle I infringed at least Claim 15 of the

’032 Patent as shown in the claim chart attached hereto as Exhibit 5. As a result, Defendant

infringed the ’032 Patent.

       35.     As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages in an amount that is not presently known

to BlenderBottle®.




                                              -13-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 14 of 24 PageID #:14




         36.   Pursuant to 35 U.S.C. § 284, BlenderBottle® is entitled to damages for

Defendant’s infringing acts and treble damages together with interests and costs as fixed by this

Court.

         37.   Pursuant to 35 U.S.C. § 285, BlenderBottle® is entitled to reasonable attorneys’

fees for the necessity of bringing this claim in this exceptional case.

         38.   Pursuant to 35 U.S.C. § 289, BlenderBottle® is entitled to Defendant’s total

profits from Defendant’s infringement of the D235 Patent.

                           SECOND CLAIM FOR RELIEF
          DEFENDANT’S INFRINGEMENT OF BLENDERBOTTLE®’S TRADE DRESS

         39.   BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-38 of this

Complaint as if set forth fully herein.

         40.   This is a claim for trade dress infringement under 15 U.S.C. § 1125(a).

         41.   Subsequent to BlenderBottle®’s use and adoption of the Bottle Trade Dress, and

the development of secondary meaning in that trade dress, Defendant has developed,

manufactured, imported, advertised, and/or sold products, including the NOW Shaker Bottles,

that use trade dress that is confusingly similar to the Bottle Trade Dress.         Examples of

Defendant’s infringing use of the Bottle Trade Dress are shown below:



                                          Bottle Trade Dress:




                                                 -14-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 15 of 24 PageID #:15




                                      Infringing Bottles:




         42.   Subsequent to BlenderBottle®’s use and adoption of the Agitator Trade Dress,

and the development of secondary meaning in that trade dress, Defendant has developed,

manufactured, imported, advertised, and/or sold products with agitators, including the agitators

for the NOW Shaker Bottle I, that uses a trade dress that is confusingly similar to the Agitator

Trade Dress. An example of Defendant’s infringing use of the Agitator Trade Dress is shown

below:

                                    Agitator Trade Dress:




                                             -15-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 16 of 24 PageID #:16




                                     Infringing Agitator:




       43.     Defendant’s use of the Bottle Trade Dress and Agitator Trade Dress in connection

with its products is likely to cause confusion, or to cause mistake, or to deceive as to the

affiliation, connection, or association of Defendant with BlenderBottle®.

       44.     BlenderBottle® is informed and believes, and based thereon alleges, that

Defendant infringed BlenderBottle®’s trade dress rights with the intent to unfairly compete with

BlenderBottle®, to trade upon BlenderBottle®’s reputation and goodwill by causing confusion

and mistake among customers and the public, and to deceive the public into believing that

Defendant’s products are associated with, sponsored by, originated from, or are approved by

BlenderBottle®, when they are not, resulting in a loss of reputation in, and mischaracterization

of, BlenderBottle®’s products and its brand, damaging its marketability and saleability.

       45.     Defendant’s activities constitute willful and intentional infringement of

BlenderBottle®’s trade dress rights in total disregard of BlenderBottle®’s proprietary rights, and

were done despite Defendant’s knowledge that use of the Bottle Trade Dress and Agitator Trade

Dress was, and is, in direct contravention of BlenderBottle®’s rights.

       46.     BlenderBottle® is informed and believes, and thereon alleges, that Defendant has

derived and received, and will continue to derive and receive, gains, profits, and advantages from

Defendant’s trade dress infringement in an amount that is not presently known to

BlenderBottle®.    By reason of Defendant’s actions, constituting trade dress infringement,


                                               -16-
       Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 17 of 24 PageID #:17




BlenderBottle® has been damaged and is entitled to monetary relief in an amount to be

determined at trial.

         47.   Pursuant to 15 U.S.C. § 1117, BlenderBottle® is entitled to recover (1)

Defendant’s profits, (2) any damages sustained by BlenderBottle®, and (3) the costs of the

action. In assessing damages, the Court may enter judgment up to three times actual damages,

and in awarding profits, the Court may in its discretion enter judgment for such sum as the court

shall find to be just, according to the circumstances of the case. The Court may also award

BlenderBottle® its reasonable attorneys’ fees for the necessity of bringing this claim in this

exceptional case.

         48.   Due to Defendant’s actions, constituting trade dress infringement, BlenderBottle®

has suffered great and irreparable injury, for which BlenderBottle® has no adequate remedy at

law.

         49.   Defendant will continue to infringe BlenderBottle®’s trade dress rights to the

great and irreparable injury of BlenderBottle®, unless and until Defendant is enjoined by this

Court.

                            THIRD CLAIM FOR RELIEF
           FALSE DESIGNATION OF ORIGIN, PASSING OFF, & FEDERAL UNFAIR
                              COMPETITION

         50.   BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-49 of this

Complaint as if set forth fully herein.

         51.   This is a claim for unfair competition and false designation of origin arising under

15 U.S.C. § 1125(a).

         52.   Defendant’s use of the Bottle Trade Dress and Agitator Trade Dress, without

BlenderBottle®’s consent, constitutes false designation of origin, false or misleading description



                                               -17-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 18 of 24 PageID #:18




of fact, or false or misleading representation of fact, which is likely to cause confusion, or to

cause mistake, or to deceive as to the affiliation, connection, or association of such entity with

another entity, or as to the origin, sponsorship, or approval of its goods or commercial activities

by another entity in violation of 15 U.S.C. § 1125(a).

       53.     Defendant’s use of the Bottle Trade Dress and Agitator Trade Dress, without

BlenderBottle®’s consent, constitutes a false designation of origin, false or misleading

description of fact, or false or misleading representation of fact, which in commercial advertising

or promotion, misrepresents the nature, characteristics, qualities, or geographic origin of their

products or commercial activities in violation of 15 U.S.C. § 1125(a).

       54.     BlenderBottle® is informed and believes, and based thereon alleges that

Defendant’s acts of false designation of origin, passing off, and unfair competition have been

willful and without regard to BlenderBottle®’s rights.

       55.     Pursuant to 15 U.S.C. § 1117, BlenderBottle® is entitled to recover (1)

Defendant’s profits, (2) any damages sustained by BlenderBottle®, and (3) the costs of the

action. In assessing damages, the Court may enter judgment up to three times actual damages,

and in awarding profits, the Court may in its discretion enter judgment for such sum as the Court

finds to be just, according to the circumstances of the case.        The Court may also award

BlenderBottle® its reasonable attorneys’ fees for the necessity of bringing this claim in this

exceptional case.

       56.     BlenderBottle® has been damaged by Defendant’s conduct in an amount to be

determined at trial.

       57.     Due to Defendant’s actions, constituting false designation of origin, false or

misleading statements, false or misleading description of fact, false or misleading representations




                                               -18-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 19 of 24 PageID #:19




of fact, passing off, and unfair competition, BlenderBottle® has suffered and continues to suffer

great and irreparable injury, for which BlenderBottle® has no adequate remedy at law.

       58.     Defendant will continue its false designation of origin, false or misleading

statements, false or misleading description of fact, false or misleading representations of fact,

passing off, and unfair competition, unless and until Defendant is enjoined by this Court.

                          FOURTH CLAIM FOR RELIEF
        VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT

       59.     BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-58 of this

Complaint as if set forth fully herein.

       60.     This is a claim for violation of Illinois Uniform Deceptive Trade Practices Act,

815 ILCS § 510, et seq.

       61.     Defendant has engaged in acts violating Illinois law including, but not limited to,

trade dress infringement, false designation of origin, passing off, and federal unfair competition.

Such acts cause a likelihood of confusion and/or misunderstanding as to the source of

Defendant’s goods, a likelihood of confusion and/or misunderstanding as to an affiliation,

connection, or association with genuine BlenderBottle® products.

       62.     Defendant’s aforementioned acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       63.     Defendant’s aforementioned acts have damaged BlenderBottle® in an amount to

be determined at trial.

       64.     Defendant has irreparably injured BlenderBottle®. Such irreparable injury will

continue unless Defendant is preliminarily and permanently enjoined by this Court from further

violation of BlenderBottle®’s rights, for which BlenderBottle® has no adequate remedy at law.




                                               -19-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 20 of 24 PageID #:20




                                  FIFTH CLAIM FOR RELIEF

    VIOLATION OF ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
                            PRACTICES ACT

       65.     BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-64 of this

Complaint as if set forth fully herein.

       66.     Defendant’s aforementioned conduct of unfair competition in violation of Section

2 of the Uniform Deceptive Trade Practices Act (815 ILCS § 510, et seq) is likely to

misrepresent the nature of the Defendant’s products and is likely to cause confusion, or to cause

mistake, or to deceive as to the origin, sponsorship, or approval of Defendant’s products and

therefore constitutes a violation of the Illinois Consumer Fraud and Deceptive Trade Practice

Act, 815 Ill. Comp. Stat. § 505/1, et seq.

       67.     As a result of Defendant’s acts, BlenderBottle® has suffered, and continues to

suffer irreparable injury.

       68.     Defendant has and will continue to profit and gain as a result of its conduct.

       69.     As a result of Defendant’s actions, BlenderBottle® is entitled to actual damages,

attorneys’ fees, and costs associated with bringing this action pursuant to 815 ILCS § 505/10a.

                                 SIXTH CLAIM FOR RELIEF
                             COMMON LAW UNFAIR COMPETITION

       70.     BlenderBottle® repeats and re-alleges the allegations of paragraphs 1-69 of this

Complaint as if set forth fully herein.

       71.     This claim arises under the common law of the State of Illinois.

       72.     Defendant has engaged in unfair competition through its reliance on and

exploitation of consumer mistake and confusion, and its deliberate efforts to exploit the goodwill

represented by the BlenderBottle® Bottle Trade Dress and Agitator Trade Dress and by

infringement of the Asserted Patents.


                                               -20-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 21 of 24 PageID #:21




       73.     Defendant’s aforementioned acts constitute unfair competition in violation of

Illinois common law.

       74.     As a proximate result of Defendant’s actions, BlenderBottle® has suffered and

will continue to suffer damages.

       75.     BlenderBottle® has no adequate remedy at law and will continue to suffer

irreparable harm unless Defendant is enjoined.

       76.     By reason of Defendant’s unlawful conduct as alleged above, BlenderBottle® has

been substantially injured and is entitled to damages and Defendant’s profits attributable to

Defendant’s infringement, which are presently indeterminate, and the costs of this action.

                                      PRAYER FOR RELIEF

       WHEREFORE, BlenderBottle® prays for judgment in their favor against Defendant for

the following relief:

       A.      An Order adjudging Defendant to have willfully infringed the Asserted Patents

under 35 U.S.C. § 271;

       B.      That Defendant account for all gains, profits, and advantages derived through

Defendant’s infringement of the Asserted Patents in violation of 35 U.S.C. § 271, and that

Defendant pay to BlenderBottle® all damages suffered by BlenderBottle® and/or Defendant’s

total profits from such infringement pursuant to 35 U.S.C. §§ 284 and 289;

       C.      That     the   Court   find   for    BlenderBottle®   and   against   Defendant   on

BlenderBottle®’s claim of trade dress infringement, false designation of origin, passing off,

violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.,

violation of Illinois Consumer Fraud and Deceptive Business Practices Act, and Illinois common

law unfair competition;




                                                   -21-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 22 of 24 PageID #:22




       D.      That the Court issue a preliminary and permanent injunction against Defendant,

its agents, servants, employees, representatives, successors, and assigns, and all persons, firms,

or corporations in active concert or activities and from assisting or inducing, directly or

indirectly, others to engage in the following activities:

                    i. manufacturing, importing, marketing, displaying, distributing, offering to

                       sell, and/or selling Defendant’s products infringing the Bottle Trade Dress

                       and/or Agitator Trade Dress, or any products that are not colorably

                       different therefrom;

                   ii. using BlenderBottle®’s Bottle Trade Dress and/or Agitator Trade Dress,

                       or any other trade dress that is confusingly similar to BlenderBottle®’s

                       Bottle Trade Dress and/or Agitator Trade Dress;

                  iii. falsely designating the origin of Defendant’s products;

                   iv. passing off Defendant’s products as those of BlenderBottle®;

                   v. misrepresenting by any means whatsoever, directly or indirectly, the

                       source or sponsorship of any of Defendant’s products;

                   vi. unfairly competing with BlenderBottle® in any manner whatsoever; and

                  vii. causing a likelihood of confusion or injuries to BlenderBottle®’s business

                       reputation.

       E.      That an accounting be ordered to determine Defendant’s profits resulting from its

trade dress infringement, false designation or origin, passing off, and unfair competition;

       F.      That BlenderBottle® be awarded monetary relief in an amount to be fixed by the

Court in its discretion as it finds just as an equitable remedy and as a remedy under 15 U.S.C.

§ 1117, including all damages sustained by BlenderBottle® as a result of Defendant’s acts of




                                                 -22-
    Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 23 of 24 PageID #:23




trade dress infringement, false designation of origin, passing off, and unfair competition, all

profits received by Defendant from sales and revenues of any kind made as a result of its

infringing actions, and the costs of this action. That such award of BlenderBottle® of damages

and profits be trebled pursuant to 15 U.S.C. § 1117;

       G.      An Order adjudging that this is an exceptional case under 15 U.S.C. § 1117 and/or

35 U.S.C. § 285;

       H.      An Order that Defendant’s infringement is willful and a trebling of damages

and/or exemplary damages because of Defendant’s willful conduct pursuant to 35 U.S.C. § 284,

815 ILCS § 505/10a, and/or Illinois common law;

       I.      An award to BlenderBottle® of the attorneys’ fees, expenses, and costs incurred

by BlenderBottle® in connection with this action pursuant to 35 U.S.C. § 285, 15 U.S.C. § 1117,

815 ILCS § 505/10a, and/or Illinois common law;

       J.      An award of pre-judgment and post-judgment interest and costs of this action

against Defendant; and

       K.      Such other and further relief as this Court may deem just and proper.




                                              -23-
     Case: 1:21-cv-01237 Document #: 1 Filed: 03/04/21 Page 24 of 24 PageID #:24




                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, BlenderBottle® requests a

trial by jury of all issues so triable.

                                                    s/Julianne M. Hartzell
                                                    Julianne M. Hartzell
                                                    Kelley S. Gordon
                                                    Marshall Gerstein & Borun LLP
                                                    233 South Wacker Drive
                                                    6300 Willis Tower
Of Counsel:                                         Chicago, Illinois 60606
                                                    Telephone: (312) 474-6300
Paul A. Stewart (pro hac vice pending)              Fax: (312) 474-0448
Ali S. Razai (pro hac vice pending)                 jhartzell@marshallip.com
Nicole Townes (pro hac vice pending)                kgordon@marshallip.com
KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main Street, 14th Floor                        Counsel for Plaintiff
Irvine, CA 92614                                    TROVE BRANDS, LLC d/b/a THE
Telephone: 949-760-0404                             BLENDERBOTTLE COMPANY
Facsimile: 949-760-9502
Paul.stewart@knobbe.com                             March 4, 2021
Ali.Razai@knobbe.com
Nicole.Townes@knobbe.com

March 4, 2021




                                             -24-
